Title: [Diary entry: 22 March 1788]
From: Washington, George
To: 

Saturday 22d. Thermometer at 42 in the Morning—48 at Noon and 46 at Night. Southerly Wind all day, clear & pleasant.  Visited all the Plantations. In the Neck sowing Oats & Grass Seeds—viz. 5 pints of red clover, & 2 pints of timothy to the acre—which being cross plowed in was afterwards rolled. At Muddy hole Sowed the same quantity of red Clover & timothy to the acre as above, on the Barley wch. had been sown & some of it having been in the ground 2 or 3 days and a rain fallen thereon I did not incline to disturb the grain with an Iron lined [tined] harrow, and therefore rubbed a bush harrow over it to smooth the surface, and to bury the grass seed. At Muddy [Dogue] Run, began to Sow Oats this morning all of which was harrowed in & cross harrowed. At Frenchs, & The Ferry the Work was the same as yesterday and the hands of the former compleated the fencing of field No. 3 except the part wch. divides it from the Middle Meadow. On my return home, found Colo. Jno. Mercer here, who remained all Night.